EXHIBIT PROMISSORY NOTE MODIFICATION AND EXTENSION AGREEMENT THIS AGREEMENT is by and between Newport Capital Management, LLC (hereinafter referred to as “Investor”), and Vivakor, Inc., a Nevada Corporation (hereinafter referred to as the “Holder”), and shall have an effective date of October WITNESSETH: WHEREAS, Investor previously executed a promissory note in an original principal amount of Six Hundred Fifty Nine Thousand Two Hundred Ninety Five Dollars ($659,295.00) dated August 19, 2009 (the “Promissory Note”); and WHEREAS, Investor has encountered financial difficulties which make it impossible for Investor to comply with the terms and conditions of the Promissory Note; and WHEREAS, the Promissory Note is currently due and payable in full; and WHEREAS, Investor and Holder wish to modify the Promissory Note in accordance with the terms and conditions contained herein. NOW, THEREFORE, in consideration of the foregoing premises and the terms and conditions, provisions and covenants contained herein, Investor and Holder do hereby agree as follows: 1. The Promissory Note shall be modified and extended as specified herein below. 2. The Promissory Note is hereby amended, modified and extended related to the payment of indebtedness evidenced thereby so that the total outstanding balance still due and owing to Holder under the Promissory Note shall be due on the 31st day of January, 2010, which is the modified and extended maturity date for the Promissory Note. 3.
